Exhibit 12.1 PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Six Months Ended Year Ended December 31, June 30, 2009 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) $54,705 $98,455 $85,757 $87,755 $67,463 $35,445 Amortization of debt premium, discount and expenses 3,049 6,386 6,566 4,729 3,962 3,036 Other interest (including interest capitalized) 6,915 36,503 38,542 48,064 15,939 3,464 Estimated interest factor of lease rental charges 7,599 17,632 19,308 19,235 19,934 18,843 Preferred dividend requirements of subsidiary 350 689 556 798 4,063 881 Total Fixed Charges $72,618 $159,665 $150,729 $160,581 $111,361 $61,669 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest $26,279 $(388,381) * $63,112 $164,018 $76,502 $107,060 (Earnings) loss of equity investee 5,958 29,687 (7,581) - - - Earnings from continuing operations before income taxes, non-controlling interest,and investee earnings 32,237 (358,694) 55,531 164,018 76,502 107,060 Fixed charges as above 72,618 159,665 150,729 160,581 111,361 61,669 Interest capitalized (4,265) (8,301) (10,419) (6,128) (3,626) (2,445) Non-controlling interest in earnings of Valencia (5,354) (7,179) - Preferred dividend requirements of subsidiary (350) (689) (556) (798) (4,063) (881) Earnings Available for Fixed Charges $94,886 $(215,198) $195,285 $317,673 $180,174 $165,403 Ratio of Earnings to Fixed Charges 1.31 N/M ** 1.30 1.98 1.62 2.68 * The presentation of non-controlling interest in earnings of Valencia was changed effective January 1, 2009 in accordance with SFAS 160.The 2008 presentation has been changed to be consistent with 2009.There is no impact on periods prior to 2008. ** The ratio of earnings to fixed charges for the year ended December 31, 2008 is not meaningful since earnings available for fixed charges is negative.The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $374.9 million for the twelve months ended December 31, 2008.
